Citation Nr: 1813876	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected coronary artery disease.

2. Entitlement to service connection for skin rash, to include as due to exposure to herbicides.

3. Entitlement to service connection for a foot disability (claimed as foot discoloration), to include peripheral neuropathy of the bilateral lower extremities, and to include as due to exposure to herbicides or as due to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2015, the case was remanded for additional development.  

Regarding the issue of entitlement to service connection for a foot disability, the Board notes that the issue was originally characterized by the Board as "[e]ntitlement to service connection for foot discoloration, to include as due to herbicide exposure."  In March 2016, the Veteran filed a separate claim for service connection for peripheral neuropathy.  In May 2016, the RO denied the claim, and the Veteran filed a timely notice of disagreement.  While that appeal has not yet been perfected, the Board finds that based on the evidence of record, the issue of entitlement to peripheral neuropathy of the bilateral lower extremities is encompassed within the scope of the appeal as a component of the remanded claim of entitlement to service connection for foot discoloration.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011).  Accordingly, the Board has recharacterized the issue as indicated above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2015 remand, the Veteran was afforded a VA examination in December 2015 to determine the nature and etiology of his hypertension.  However, the opinion provided by the examiner is inadequate.  The December 2015 VA examiner provided a negative opinion as to direct service connection, but did not adequately address whether the hypertension was caused or aggravated by the service-connected coronary artery disease or due to the presumed in-service exposure to herbicides.  The examiner said the hypertension was not caused by the coronary artery disease because hypertension was diagnosed before the heart disease.  However, to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.  There is no such temporal requirement in 38 C.F.R. § 3.310(a) (2017).  Frost v. Shulkin, No. 15-3102, slip op (U.S. Vet. App. Nov. 30, 2017).  Accordingly, a remand is necessary to obtain an addendum VA opinion which thoroughly addresses all theories of entitlement.   Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the claim for a skin rash disability, a medical opinion is necessary to decide the claim.  Post service treatment notes reflect that he has been diagnosed with stucco keratosis on his legs.  At the September 2014 hearing, the Veteran testified that he received treatment for skin rashes on his back, neck, and legs while serving in Vietnam.  He testified that he also received treatment for skin rashes after he was discharged from service.  That evidence raises the possibility that the Veteran's currently diagnosed skin disorder may be related to his active duty service.  38 C.F.R. § 3.159 (c)(4).  
The claim for a foot disability has been expanded to include the Veteran's claim for peripheral neuropathy of the bilateral lower extremities.  A medical opinion is necessary to decide this claim.  At the September 2014 hearing, the Veteran testified that his private doctor told him that his foot discoloration could be related to his heart.  Additionally, in an October 2017 VA treatment note, the provider diagnosed polysensory neuropathy of an unknown etiology with a question of relation to a circulatory disorder.  A VA examination should be obtained which thoroughly address all theories of entitlement.  38 C.F.R. § 3.159 (c)(4).  

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611(1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for any cardiology, dermatology, or podiatry complaints since service not already associated with the record. After securing the necessary releases, take all appropriate action to obtain these records.  Additional VA treatment records since January 2018 should also be obtained.  

2. After the completion of the above, the AOJ should obtain an addendum opinion (with examination only deemed necessary by the provider) from the December 2015 VA examiner (or from another provider if the December 2015 examiner is unavailable).  The entire record should be made available to the examiner for review. Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the Veteran's hypertension is related to his active service, to include his presumed exposure to Agent Orange?

In providing the opinion, the examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which states that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.  The examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors.

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure. 

(b) If the answer to (a) is no, is it at least as likely as not that the hypertension is caused or aggravated by the service-connected coronary artery disease?  In answering this question, the examiner should consider the following: (i) aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation, and; (ii) the fact that hypertension was diagnosed before coronary artery disease does not mean that the coronary artery disease cannot cause or aggravate the hypertension.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. After the completion of (1), the AOJ should schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed skin disorders.  Copies of all pertinent records should be made available to the examiner for review. Based on the examination and review of the record, the examiner should provide an opinion to the following:

Is it at least as likely as not that any currently diagnosed skin disorder, to include stucco keratosis, had its onset during or is otherwise related to service, to include his presumed Agent Orange exposure?  The examiner is requested to consider the Veteran's lay evidence of receiving treatment for skin rashes during service and his lay evidence of continuity or symptomatology ever since service. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. After the completion of (1), the AOJ should schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any diagnosed foot disabilities.  Copies of all pertinent records should be made available to the examiner for review. Based on the examination and review of the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that any current foot disability, to include peripheral neuropathy of the bilateral lower extremities, is related to his active duty service, to include his presumed Agent Orange exposure?

(b) Is it at least as likely as not that any current foot disability, to include peripheral neuropathy of the bilateral lower extremities, is caused or aggravated by his service-connected coronary artery disease?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

5. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




